                Case 3:19-cv-01671-BR         Document 76   Filed 03/12/20    Page 1 of 2




      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      Kent Roberts, OSB #801010
      Email: ckroberts@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

      Michael G. Chalos, admitted PHV
      Email: michael.chalos@chaloslaw.com
      CHALOS & CO, P.C.

               Attorneys for Plaintiff,
               Dry Bulk Singapore Pte. Ltd.



                                  IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION


      DRY BULK SINGAPORE PTE. LTD.,
                                                       No. 3:19-CV-01671-BR
                           Plaintiff,
                                                       Admiralty
              vs.
                                                       PROOF OF SERVICE ON DEFENDANT
      AMIS INTEGRITY S.A. in personam and              AMIS INTEGRITY, S.A.
      M/V AMIS INTEGRITY (IMO 9732412)
      her engines, freights, apparel, appurtenances,
      tackle, etc., in rem.,

                           Defendants.




                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    PROOF OF SERVICE ON DEFENDANT AMIS                                           Attorneys at Law
                                                                                   1211 SW 5th Ave., Suite 1900
            INTEGRITY, S.A.                                                            Portland, OR 97204
                                                                                     Telephone: 503.222.9981
                                                                                        Fax: 503.796.2900
     PDX\135224\250826\DBO\27517564.1
Case 3:19-cv-01671-BR   Document 76   Filed 03/12/20   Page 2 of 2
